JUDGMENT

                               Court of Appeals
                           First District of Texas
                                NO. 01-15-00158-CV

                         CANDICE SCHWAGER, Appellant

                                          V.
    CAROL ANNE MANLEY, DAVID PETERSON, AND SILVERADO SENIOR
  LIVING, INC. D/B/A SILVERADO LIVING CENTER–SUGAR LAND, Appellees

Appeal from the Probate Court No. 1 of Harris County, Texas (Tr. Ct. No. 427, 208-401)

      After due consideration, the Court grants the unopposed motion to dismiss this
appeal filed by the appellant, Candice Schwager. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed.

       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

      Judgment rendered April 7, 2015

      Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.